EXHIBIT 10.1

 

[image_002.jpg]

 

July 18, 2014

 

Mr. Thomas Pettit

5695 Merry Lane

Excelsior, Minnesota 55331

 

Dear Tom:

 

We are pleased to extend an offer of employment for the position of Senior Vice
President & Chief Operating Officer with BioScrip, Inc. (together with its
subsidiaries, the “Company”), reporting to the Chief Executive Officer,
currently Rick Smith. As discussed, we anticipate your employment to begin on
July 18, 2014 (“Start Date”). This offer, if accepted by you, shall be your
Employment Agreement with the Company. Under the Agreement, your employment
shall be for a term of two years (“Term”), provided, however, that your
employment and the Company’s obligations under this offer letter will end
automatically upon your death; that the Company may terminate your employment
for Cause (as defined below) or, upon thirty (30) days advance written notice,
as a result of Disability (as defined below) at any time; that the Company may
terminate your employment Without Cause (as defined below) at any time by
providing ninety (90) days advance written notice of such termination; that you
may terminate your employment for Good Reason (as defined below) at any time by
providing seventy five (75) days advance written notice of such termination; and
that if you are terminated Without Cause or resign for Good Reason, then the
Company will provide the continuing cash compensation payments and benefits,
subject to the conditions, described below. You acknowledge and understand that
if the Company continues your employment after the Term, and this Agreement is
not renewed, and you and the Company do not enter into a new employment
agreement, then such employment will be on at will basis.

 

Your offer is contingent upon the results of your reference and background
checks as well as negative results from a required confidential drug screening
examination.  Within the next 2 days, you will receive an email from Docusign
that contains all of the documents we will need to process the reference and
background checks and arrange for your drug screening.  Once you complete and
submit these documents, we will begin processing your background check.  You
will also receive an email within two days via Escreen with the information you
will need to take your drug screening.  Please print out the attached EPassport
and take it along with your driver’s license to the designated testing facility.
Please note that you will be required to perform your drug screening within 72
hours of receipt of your email or your offer of employment will be withdrawn.  

 

·This offer includes starting base salary at the rate of $415,000 per annum,
paid in bi-weekly installments of $15,961.53, subject to applicable taxes and
other withholdings. Your cash and equity compensation will be subject to an
annual review by the Compensation Committee of the Board of Directors of the
Company (“Board”) and your salary may be increased (but not reduced) by the
Board, in its sole and absolute discretion, after such review.

 

1

 

 

·You will not accrue paid time off, but rather will be eligible to take time off
from work, without reduction in salary, in accordance with Company policy
applicable to executives. You will be eligible to take at least 25 days off from
work annually (prorated for 2014), in addition to all Company holidays,
provided, however, that any unused time off in any year will not be carried over
to any subsequent year and you will not be paid for unused time off when your
employment ends.

 

·You will be granted options to purchase 200,000 shares of the Company’s common
stock, par value $0.0001 per share, on your Start Date, which will be subject to
the terms and conditions set forth in the 2008 BioScrip, Inc. Amended and
Restated 2008 Equity Incentive Plan, as amended effective as of May 8, 2014
(“Option Plan”) and any option award agreement presented by the Company in
connection with the award of such options. In addition, after you complete 100
calendar days of employment with the Company, you will be recommended to be
awarded options to purchase 20,000 shares of the Company’s common stock, par
value $0.0001 per share, subject to the terms and conditions set forth in the
Option Plan and any option award agreement presented by the Company in
connection with the award of such additional options, subject to the achievement
of certain milestones mutually agreed to by you and the Chief Executive Officer
during the first 10 days of your employment. No later than 110 calendar days
after your Start Date, the Chief Executive Officer will report to the
Compensation Committee on whether the agreed milestones have been achieved, and
if they have achieved been achieved, will recommend the award of such additional
options. The exercise price of options shall be the market price on the date
each option grant is approved by the Board. Options will vest in three equal
amounts at the rate of one-third per year over three years commencing on the
first anniversary of the grant date, subject to your being employed by the
Company on such anniversary date or as otherwise expressly provided in the
Option Plan. These recommendations are subject to approval of the Compensation
Committee of the Board. Upon your annual review by the Board Compensation
Committee, you will be considered for and may be granted additional equity
compensation, including stock options.

 

·Additionally, you would be eligible to participate in BioScrip’s Management
Incentive Bonus Program as long as you remain continuously employed with
BioScrip through the date the bonus is paid. You will be eligible for a target
bonus of 80% of your base salary; a lesser bonus if targets are not fully
achieved, subject to applicable thresholds; and an exceeds target bonus of up to
160% of your base salary for each fiscal year, with the pool determined by the
Company and the Board and subject to corporate, departmental and individual
objectives, as applicable, being met. Your objectives, and whether you have met
your objectives, for a bonus will be determined by the Board in the same manner
as it determines bonus objectives and bonuses for other senior executives. For
fiscal year 2014, your objective is the target EBITDA established by the Board
for awarding senior management incentive bonuses, and, as an exception to
policy, your base salary will be deemed to be the annualized amount of $415,000
for purposes of determining the bonus, even though you will not work for the
entire year. For 2015 and subsequent complete years, for bonus purposes, your
base salary shall be your annualized base salary as may be increased by the
Company. To the extent required by applicable law or written Company policy
adopted to implement the requirements of such law (including without limitation
Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act),
any bonus or other incentive compensation (if any) shall be subject to any
required clawback, forfeiture, recoupment or similar requirement prescribed by
law.

 

2

 

 

·Within thirty (30) days following your submission to the Company of proof of
payment to your legal counsel of fees and costs directly related to legal
services provided by such legal counsel to you in connection with you joining
the Company and/or this Agreement, the Company shall reimburse you in an amount
not to exceed in the aggregate ten thousand dollars ($10,000), which
reimbursement payment(s) shall not be subject to withholdings.

 

·If you are terminated by the Company or any successor Without Cause or you
resign for Good Reason, then, subject to your timely execution and delivery, and
non-revocation, of the Company’s standard Waiver and Release Agreement in effect
as of the Start Date, subject to modification by the Company to comply with laws
applicable to the validity of releases (“Release”), you will be entitled to
receive (a) severance payments at the rate of your then current base salary for
a severance period equal to one year, provided, however, if your last day of
employment occurs before the first anniversary of the Start Date, then the
severance period will be equal to one year plus the difference between 365 days
and the number of calendar days between the Start Date and your last day of
employment; (b) a lump payment to you of $20,000 for outplacement counseling,
executive coaching and/or other transition costs, of your choosing, and (c) a
bonus (determined by the Compensation Committee in the manner and at the time
described above) for the year in which you ceased employment, which will be
pro-rated by multiplying such bonus by the fraction in which the numerator is
the number of calendar days from January 1 through the Termination Date and the
denominator is 365.

 

·

The severance payments described above are payable in accordance with the
Company’s then applicable payroll practices and subject to all applicable
federal, state and local withholding, and payments will begin at the time, and
subject to the conditions, set forth in the Release.

  

·

The severance payments described above shall begin as soon as practicable
following the date upon which the Release becomes effective, with the first
payment following the effective date of the Release to include all severance
payments that would have been made had such severance began upon the date of
your termination of employment. Notwithstanding the foregoing, in no event shall
you be paid the severance payments described above if the Release has not become
effective by the 60th day following your termination of employment, provided,
however, (i) this sentence does not waive your right to sue the Company for
severance payments in the event the Company refuses to pay severance payments on
the grounds that you were neither terminated Without Cause nor resigned for Good
Reason, and (ii) in the event you notify the Company within thirty (30) days
after you receive the Release that you dispute the Company’s calculation of
severance payments, then both Parties will use their best efforts, good faith,
diligence and expedition to settle such dispute and reach mutual agreement with
respect to the amount of your severance payments so that the Release becomes
effective by the 60th day following your termination, but if such efforts are
unsuccessful, then the Release will be amended to exclude solely the disputed
severance payment amounts from the released claims and to provide that the
Company will pay the undisputed severance payment amounts, and the time to
execute the Release as amended will be extended to the 90th day following your
termination of employment.

 

3

 

 

·Notwithstanding the foregoing, in the event that you are considered a
“specified employee” for purposes of Internal Revenue Section 409A (“Code
Section 409A”), any severance payments payable pursuant to this letter that
constitutes “deferred compensation” within the meaning of Code Section 409A that
would otherwise be paid during the six-month period immediately following your
“separation from service” (within the meaning of Code Section 409A) shall be
accumulated and paid to the you on the first day of the seventh month following
such “separation from service” (“Delayed Payment Date”), provided that if you
die prior to the payment of such amounts, such amounts shall be paid to your
personal representative on the first to occur of the Delayed Payment Date or 10
days following the date of your death. For purposes of Code Section 409A, your
right to the severance payments described in this letter shall be treated as a
right to a series of separate payments. Any references to termination of
employment or date of termination in this offer letter shall mean and refer to
“separation from service” and the date of such “separation from service” as that
term is defined in Code Section 409A.

 

·If your employment with the Company is terminated for any reason whatsoever,
whether by you or the Company, then (i) the Company is not liable for or
obligated to pay you any bonus compensation, incentive or otherwise, or any
other compensation promised by this offer letter other than unpaid base salary
that has been earned through your last day of employment, and the pro-rata bonus
and severance payments described above; (ii) stock options that vested through
your last day of employment may be exercised in accordance with the Option Plan,
and all unvested options shall cease to vest and be forfeited as of such date;
and (iii) no other benefits shall accrue or vest subsequent to such date.

 

For purposes of this offer letter, “Cause” shall mean any of the following: (i)
commission by you of criminal conduct which involves moral turpitude; (ii) your
conviction of, or plea of nolo contendere to, a criminal offense that (a) is a
felony, or (b) results in imprisonment; (iii) acts which constitute fraud or
self-dealing by or on the part of you against the Company or any of its
subsidiaries, including, without limitation, misappropriation or embezzlement;
(iv) your violation of federal securities laws or state securities law
applicable to the Company; (v) your willful engagement in misconduct which is
materially injurious to the Company or any of its subsidiaries; or (vi) your
gross misconduct in the performance of duties as an employee of the Company,
including, without limitation, failure to obey lawful written instructions of
the Board of Directors of the Company, any committee thereof or the Chief
Executive Officer of the Company or failure to correct any conduct which
constitutes a material breach of any written agreement between you and the
Company or of any written policy promulgated by the Board of Directors of either
the Company, any committee thereof or the Chief Executive Officer of the
Company, in either case after not less than thirty (30) days' notice in writing
to you of the Company's intention to terminate you if such failure is not
corrected within the specified period (or after such shorter notice period if
the Company in good faith deems such shorter notice period to be necessary due
to the possibility of material injury to the Company). For purposes of this
offer letter, a termination of employment “Without Cause” means a termination of
your employments by the Company for any reason other than your death, Cause or
Disability.

 

4

 

 

For purposes of this offer letter, “Disability” means your failure, because of
illness, accident or any other physical or mental incapacity to perform the
essential functions of your position for six consecutive months or an aggregate
of any 130 business days within any 12 month period, subject to reasonable
accommodation provisions of applicable laws.

 

For purposes of this offer letter, “Good Reason” means the existence without
your written consent of any one or more of the following conditions that
continue for more than 45 days following your written notice of such
condition(s) to the Chief Executive Officer (“Cure Period”): (i) a material
adverse change in or reduction of your title, authority, duties and
responsibilities, or your ceasing to report directly to the Chief Executive
Officer; (ii) the assignment to you of duties materially inconsistent with your
position with the Company; (iii) a reduction in your base salary; (iv) your no
longer being eligible for a target bonus of 80% of your base salary, provided,
however, to the extent that a reduction in bonus eligibility is accompanied by
your eligibility for an award of equity compensation that has a substantially
equivalent value to such bonus eligibility reduction, the reduction in bonus
eligibility will not constitute Good Reason; or (v) all or substantially all of
the assets of the Company are purchased, and within 60 days of the consummation
of such transaction the purchaser neither adopts this Employment Agreement nor
offers you an employment agreement on substantially equivalent economic terms to
this Employment Agreement, provided, however, that you must (x) deliver such
notice within 30 days following your learning of such condition(s), and (y) you
must cease employment within 45 days after the end of the Cure Period.

 

During the term of your employment, you shall be permitted, if and to the extent
eligible, to participate in all employee benefits plans, policies and practices
now or hereafter maintained by or on behalf of the Company, commensurate with
your position and level of individual contribution, at the Company’s discretion,
provided, however, you are not eligible to also participate in any Company
severance plan if you receive a severance under this Agreement. As a point of
clarification, you will be eligible for medical coverage under our benefits
programs on the first day of the month following 30 days of employment.

 

During your employment with the Company and thereafter, you agree not to make,
publish or communicate at any time to any person or entity, any Disparaging
(defined below) remarks, comments or statements concerning the Company, its
affiliates, or any of their respective present and former directors, officers,
employees or agents. During your employment with the Company and thereafter, the
Company agrees that the members of its Board of Directors (“Board”), its
officers, and employees in its Human Resources Department (Specified Persons”)
shall not make, publish, or communicate at any time to any person or entity any
Disparaging (defined below) remarks, comments or statements concerning you.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities of the
individual or entity being disparaged. Notwithstanding the foregoing, this
paragraph does not apply to (i) any truthful testimony, pleading, charge, or
sworn statements in any judicial, arbitration or government or regulatory agency
proceeding, or in communications before such proceedings between you and the
Company with respect to the enforcement of this Agreement; (ii) any
attorney-client communications; (iii) any communications with a government or
regulatory agency; (iv) during the period you are employed by the Company,
internal communications made in good faith and in the course of business (x) by
you to other Company employees or officers, or Board members, or (y) by
Specified Persons to other Company employees, officers or Board members, or
among themselves; or (v) truthful statements regarding your termination as
required or, in the discretion of the Board, deemed advisable to be made in the
Company’s or any affiliate’s public filings or announcements, provided, however,
the Company will provide you a draft of the language of such filing or written
announcement, and provide you an opportunity to comment on the draft before the
Company issues the announcement or filing.  

 

5

 

 

For purposes of Federal I-9 Immigration Law, you will be required to provide
documentary evidence of your identity and eligibility for employment in the
United States. You will need to bring your identity documents with you to your
first day of orientation/employment, and you will need to complete an I-9 form.
You have three (3) business days from your first day of employment to furnish
the required identification documentation as a condition of continued
employment.

 

This offer letter will only become effective as your Employment Agreement when
both this offer letter and the Restrictive Covenants Agreement attached to this
letter are executed by you and delivered to the Company.

 

You represent and warrant that: your entering into and performing under this
offer letter will not violate your agreement with any third party; there are no
restrictions or obligations to any third party which would restrict your
performance of your duties under this offer letter; and you have not provided,
or promised to provide, the Company with any confidential information, trade
secrets, or property of any of your former or current employers. You represent
and warrant that you have not been convicted, or had a judgment entered against
you, for any federal or state securities law violation, and that to your
knowledge you are not currently under investigation by any government agency or
regulatory authority with respect to any federal or state securities laws
violation.

 

For clarification and the protection of both you and the Company, your
acceptance of this offer represents the sole agreement between you the Company.
No prior promises, representations, and/or understandings relating to the offer
of employment as set forth in this letter are to be considered part of this
letter. This offer supersedes all prior offers, both verbal and written. This
offer letter shall be construed in accordance with, and its interpretation shall
otherwise be governed by, the laws of the State of New York, without giving
effect to principles of conflicts of law.

 

 

[Remainder of page intentionally left blank]

 



6

 

 

Please call me to discuss any questions or comments that you may have regarding
these terms. We are very pleased at the prospect of you joining our team!

 

Sincerely,

 

 

/s/ Vito Ponzio, Jr.

Vito Ponzio, Jr.

Senior Vice President, Human Resources

BioScrip, Inc.

 

 

I accept the offer as stated.

 



/s/ Thomas F. Pettit   July 16, 2014   Thomas Pettit   Date signed  

  

7

 

 

RESTRICTIVE COVENANTS AGREEMENT

 

 

1. Background. BioScrip, Inc. (BioScrip or the “Company”)[1] desires to employ
you, Thomas Pettit, and you desire to be employed by the Company. As a condition
to such employment the Company requires protection of its business interests as
set forth in this Restrictive Covenants Agreement (referred to herein as the “RC
Agreement”).

 

2. Consideration. Your acceptance of the terms of this RC Agreement is a
condition of your initial or continued employment with the Company. In reliance
upon this RC Agreement and your employment with the Company, the Company will
provide you with access to the Company’s Confidential Information (through
computer password or other means.

 

3. Covenant Against Competition; Other Covenants. You acknowledge that (i) the
principal business of Company is the provision of (A) comprehensive
pharmaceutical care solutions, including specialty pharmaceutical programs; home
infusion and mail order pharmacy services; pharmacy benefit management services;
and the operation of retail pharmacies; and (B) home health and related
services, including nursing; durable medical equipment; respiratory, physical
and occupational therapy; and hospice care; the foregoing business of the
Company, and any and all other businesses that after the date hereof, and from
time to time during the term of your employment with the Company, become
material with respect to the Company's then-overall business, are collectively
referred to as the "Business"; (ii) the Company is dependent on the efforts of a
certain limited number of persons who have developed, or will be responsible for
developing, the Business; (iii) the Business is national in scope; (iv) your
work for the Company will give you access to the Company’s Confidential
Information; (v) the covenants contained in this RC Agreement (collectively, the
“Restrictive Covenants”) are essential to the Business; (vi) the Restrictive
Covenants are reasonable, valid and enforceable; and (vii) the Company would not
have offered you employment but for your agreement to accept and be bound by the
Restrictive Covenants set forth herein. Accordingly, you covenant and agree
that:

 

(a) Restriction on Competition. While you are employed by the Company and for a
period of one year from the termination of such employment (by you or the
Company), you shall not participate in, supervise, or manage (as an employee,
consultant, agent, owner, manager, operator, partner, or in any comparable
capacity) any “Competing Activities” anywhere in the United States of America
(the “Territory”). “Competing Activities” means any activities that are the same
as or similar in function or purpose to those you performed or supervised
performance of on behalf of the Company in the two year period preceding your
termination if such activities are being undertaken for the benefit of a
business (meaning a person, company, or independently operated division or unit
of a company) that provides a product or service in the Territory that competes
with one or more of the products or services offered by the Company during the
two year period preceding the termination of your employment and such products
and services at the time in question are still offered by the Company
(“Competitive Products or Services”). Where you participate or are engaged in
any division, unit, affiliate, subsidiary or part of a company (“Part”) which
does not offer any Competitive Products or Services; such Part is discrete and
separated from any other part of the company offering any such Competitive
Products or Services (“Competitive Part”), and you certify that you will in no
way be involved with such Competitive Part of the company and/or such
Competitive Products or Services, then you will not be subject to the
prohibitions of this paragraph. Notwithstanding the foregoing, nothing herein
shall be construed to prohibit ownership as a passive investor of less than two
percent (2%) of the issued and outstanding stock of a publicly held corporation.

 

 

--------------------------------------------------------------------------------

1 For purposes of this Agreement, the term BioScrip or the Company includes its
parent(s), subsidiaries, affiliates, successors, and assigns. An “affiliate” of,
or a company or person “affiliated” with, the Company is a person or company
that directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company. Notwithstanding the
foregoing, wherever an obligation of the Company to you is described or provided
for in this RC Agreement it shall only apply to the Company entity employing you
and shall create no obligation on behalf of any Company entity that is not your
employer.

 

8

 

 

(b) Restriction on Customer and Employee Solicitation. While you are employed by
the Company and for a period of two years following the termination of such
employment (by you or the Company), you shall not, without the Company's prior
written consent, directly or indirectly, in person or through assisting others:

 

(i) solicit, knowingly induce or encourage any employee or independent
contractor who provided services to the Company during the one year period
preceding the termination of your employment to leave the employment or other
service of the Company, or hire (on your behalf or on behalf of any other person
or entity) any such employee or independent contractor who has left the
employment or other service of the Company within one year of the termination of
such employee's or independent contractor's employment or other service with the
Company, or

 

(ii) solicit, contact, or engage in business related communications with
(regardless of who initiates the communication), any customer, client, or
referral source of the Company with whom you dealt in the two year period
preceding the termination of your employment (a “Covered Customer”) for the
purpose of inducing or helping the Covered Customer to cease or reducing doing
business for the Company or for the purpose of diverting business opportunities
away from the Company, or

 

(iii) provide services to a Covered Customer that would displace or reduce the
business opportunities of the Company with the Covered Customer.

 

4. Confidential Information. During and after the term of your employment, you
shall keep secret and retain in strictest confidence, and shall not use for your
benefit or the benefit of others, except in connection with the Business and the
affairs of the Company, all confidential and proprietary matters relating to the
Company and the Business learned by you heretofore or hereafter directly or
indirectly from the Company (the "Confidential Information"), including, without
limitation, information or compilations of information with respect to (i) the
strategic plans, budgets, forecasts, intended expansions of product, service, or
geographic markets of the Company, (ii) sales figures, contracts, agreements,
and undertakings with or with respect to customers, (iii) profit or loss
figures, and (iv) customers, clients, suppliers, sources of supply and customer
lists, and shall not disclose such Confidential Information to anyone outside of
the Company except with the Company's express written consent and except for
Confidential Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of you or is received from a third party
not under an obligation to keep such information confidential and without breach
of this RC Agreement. A compilation or list of information maintained in
confidence by the Company (like a customer list) will be considered Confidential
Information irrespective of whether it may contain some items of information
that would otherwise be publicly available because such a compilation has
special value and utility in its compiled form. Notwithstanding the foregoing,
the non-disclosure obligations of this RC Agreement will not apply to the extent
that you are acting to the extent necessary to comply with legal process;
provided that in the event that you are subpoenaed to testify or to produce any
information or documents before any court, administrative agency or other
tribunal relating to any aspect pertaining to the Company, you shall immediately
notify the Company thereof.

 

9

 

 

All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by you or made
available to you concerning the Company and its Business shall be the Company's
property and shall be delivered to the Company at any time on request.

 

5. Duty of Loyalty; Employment Status. During your employment by the Company,
you will abide by all of the restrictions placed upon you in this RC Agreement,
will avoid conflicts of interest, and will not engage in any form of competition
with the Company. You understand and agree that even though you may have
additional employment that does not violate the provisions of this RC Agreement,
if your position with another employer impedes or otherwise adversely affects
your job performance with the Company, you may be terminated for performance
reasons. By way of example, if you moonlight or work elsewhere during the
evenings and you are too tired during the day to perform your duties and
responsibilities for the Company, you may be terminated. Nothing in this RC
Agreement shall be construed to affect the term of your employment as set forth
in your offer letter.

 

6. Rights and Remedies upon Breach of Restrictive Covenants. You acknowledge and
agree that any breach by you of any of the Restrictive Covenants would result in
irreparable injury and damage to the Company for which money damages would not
provide an adequate remedy. Therefore, if you breach, or threaten to commit a
breach of, any of the Restrictive Covenants, the Company shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity (including, without
limitation, the recovery of damages).

 

(a) The right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against you of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such Restrictive Covenants; provided, however, that
where a bond is required by law for an injunction to issue, the agreed upon bond
shall be $1,000. For purposes of the enforcement of any restrictions contained
herein the parties agree that the respective time periods for any restrictions
shall be tolled for a period of time equal to that period beginning when such
violation commenced and ending when the activities constituting such violation
shall have terminated.

 

10

 

 

(b) The right and remedy to require you to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, "Benefits") derived or received by you as the result of
any transactions constituting a breach of the Restrictive Covenants, and you
shall account for and pay over such Benefits to the Company. This remedy shall
be in addition to, and not in lieu of, injunctive relief to prevent further harm
and does not represent a complete or satisfactory remedy standing alone.

 

7. Severability and Choice of Law. If any of the Restrictive Covenants in this
Agreement are found unenforceable as written, the Court shall reform the
unenforceable restriction(s) so as to make same fully enforceable to the maximum
extent of the law within the state or other geographic jurisdiction of the
Court; and, the Agreement shall otherwise be enforced in accordance with its
terms outside said state or jurisdiction. The law of the State of New York shall
control the interpretation, application, and enforcement of this Agreement
without regard or respect for any choice of law principles to the contrary of
New York or of the state where you may reside at the time of enforcement.

 

8. Counterparts:  This Agreement may be signed in two counterparts with the same
effect as if the signatures were upon the same instrument.  For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or as an attachment to an electronic mail message is to be
treated as an original document.  The signature of any Party thereon, placed
there for purposes of execution hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document.

 

Effective as of July 18, 2014

 



Agreed: BioScrip, Inc.       By:   /s/ Vito Ponzio, Jr.     Name: Vito Ponzio,
Jr.     Title: SVP, Human Resources         July 18, 2014   Date          
Thomas Pettit       /s/ Thomas F. Pettit   Signature         Thomas F. Pettit  
Printed Name       July 16, 2014   Date

  



11

 